UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2046


CHASE CARMEN HUNTER,

                Plaintiff - Appellant,

          v.

PAUL W. HIGGS, individually and in his official capacity as
Sheriff of the City of Fredericksburg, Virginia; WILLIAM
REYES, III, individually and in his official capacity as a
Deputy for the City of Fredericksburg Sheriff and in his
official capacity as a paid worker for the City of
Fredericksburg; CITY OF FREDERICKSBURG, Virginia; NICHOLAS
TALBERT, individually and in his official capacity as an
employee for the City of Fredericksburg Sheriff and in his
official capacity as a paid worker for the City of
Fredericksburg,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:12-cv-00513-JAG)


Submitted:   December 26, 2012            Decided:   January 7, 2013


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chase Carmen Hunter, Appellant Pro Se. Grant Edward Kronenberg,
MORRIS & MORRIS, Richmond, Virginia; Medford Jennings Brown, IV,
Jennifer   Lee   Parrish,   PARRISH,   HOUCK   &   SNEAD,   PLC,
Fredericksburg, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Chase Carmen Hunter appeals the district court’s order

denying her motion to appoint counsel.             Our review of the record

reveals    that    we   previously   considered     Hunter’s    arguments    and

affirmed the district court’s order.               Hunter v. Higgs, 479 F.

App’x 470 (4th Cir. 2012) (No. 12-1971).                 Accordingly, we deny

leave to proceed in forma pauperis and dismiss this appeal as

duplicative.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court   and   argument   would   not    aid   the   decisional

process.



                                                                       DISMISSED




                                       3